Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I, in the reply filed on May 26, 2021, is acknowledged. Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 9,966,490; hereinafter, Huang) in view of Gamo et al. (US 2010/0084634; hereinafter, Gamo).
Regarding claim 1, Huang discloses a sensor 1 (Fig. 1), comprising: 
a substrate 10 (Fig. 1, col. 3, line 6); 
a thin film metallic glass 40 (Fig. 1, col. 3, line 7) formed on the substrate 10; 
and a sensor structure 20 (Fig. 1, col. 3, line 8), comprising a seed layer 21 (Fig. 1, col. 3, line 8) formed on the thin film metallic glass 40 and a plurality of nanostructures 22 (Fig. 1, col. 3, line 9) formed on the seed layer 21. 

Regarding claim 2, the combination of Huang in view of Gamo does not disclose wherein a coverage of the ultra-nanocrystalline diamond layer on the thin film metallic glass is 50% to 90%.  However, regarding the claimed range of 50% to 90%, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 234 (CCPA 1955).  Furthermore, where patentability is said to be based upon particular chosen range or dimension recited in a claim, the Applicant must show that the chosen range or dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  In the instant case, the specification does not provide evidence that the claimed range of 50% to 90%, for the coverage of the ultra-nanocrystalline diamond layer, is critical to the invention or yields unexpected results.  

	Regarding claim 3, Huang further discloses wherein the thin film metallic glass 40 (Fig. 1) comprises a copper-based thin film metallic glass (col. 3, lines 22-23: “copper-based thin film metallic glass”). 
Regarding claim 4, Huang further discloses wherein each nanostructure is configured as a zinc oxide nanotube or a zinc oxide nanorod (col. 3, lines 64-67: “zinc oxide…nanotubes or nanorods”). 
	Regarding claim 5, Huang further discloses an electrode layer 30 (Fig. 1, col. 3 line 47) formed on the sensor structure 20 (Fig. 1). 
	Regarding claims 6 and 7, the combination of Huang in view of Gamo do not explicitly disclose: (i) wherein the gas sensor is capable of sensing a gas at ambient temperature; and (ii) wherein the gas sensor is a hydrogen gas sensor, an ammonia sensor, or an acetone sensor.  However, note that hydrogen gas sensor, an ammonia gas sensor and an acetone gas sensor are well-known gas sensors, which are capable of sensing gas at ambient temperature.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to form a hydrogen gas sensor, an ammonia gas sensor or an acetone gas sensor, because such a modification would have been obvious to try depending on the intended use.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claims 8 and 9, the prior art of record neither anticipates nor renders obvious all the limitations of claim 8, including: wherein when the gas is hydrogen gas, a detectable concentration range of hydrogen gas of the gas sensor is from 10 ppm to 500 ppm, and a sensitivity of the gas sensor is above 34%. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829